DETAILED ACTION
Claims 1-18 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4, 5 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0098121 A1 to Ur in view of WO 2016/028029 A1 to Choi et al.

As to claim 1, Ur teaches a control device (Apparatus 200) comprising a control unit configured to (Detecting Component 220/Sensor 254) output information (event information) that controls output of scent by a scent output device wherein the information is output based on a result of recognition of a hand (an event/the event may be a gesture by the user/detect movement of hands) (“...One exemplary embodiment of the disclosed subject matter is a method comprising: detecting an event, wherein the event is associated with a user; in response to the event, determining, by a processor, a scent for the event; and applying the scent on the user...Another exemplary embodiment of the disclosed subject matter is a system comprising: a detecting component configured to detect an event associated with a user; a scent determinator configured to determine a scent for the event; and a dispenser configured to apply the scent on the user...In Step 100, an event may be detected. The event may be used to trigger the system to select and apply a specific scent on the user. A detecting component such as 220 of FIG. 2 may be utilized to detect the event. In some exemplary embodiments, the event may be a gesture by the user. Additionally or alternatively, the event may an identification of smell. Additionally or alternatively, the event may be arriving at a predetermined location. Additionally or alternatively, the event may be identifying an approaching person approaching to the user.. In some exemplary embodiments, the event may be a verbal greeting and nonverbal greeting such as for example, a handshake, a hug, a combination thereof, or the like. In some exemplary embodiments, an event may be a part of a non-verbal greeting, such as for example, when the user stretches his or her arm with an intention to shake the hand of an approaching person. Additionally or alternatively, the detecting component may be configured to indicate an event if, for example, the detecting component is recognizing a forthcoming or potential physical contact with a person... In some exemplary embodiments, Sensors 254 may comprise a gesture sensor. The gesture sensor may utilize a proximity sensor, a motion detector, a camera, or the like, in order to detect a gesture. In some exemplary embodiments, the gesture sensor may be utilized to detect movement of hands, head, or other parts of the user's body to indicate an incoming gesture event...A Detecting Component 220 may be configured to detect an event associated with a user. In some exemplary embodiments, the Detecting Component 220 may be operatively coupled with Sensors 254. The events detected by Detecting Component 220 may be based on a gesture, smell recognition, an arrival of the user to a location, a volitional action of the user, a voice command, a handshake, a hug, or the like. In some exemplary embodiments, Detecting Component 220 may detect a gesture event if for example stretching motion an arm forward may be in some exemplary embodiments an indication of a forthcoming handshake event. Additionally or alternatively, Detecting Component 220 may detect, using Facial Recognition Component 230, an event in which a person, such as a friend, a social relationship of the user, or the like, that is near the user or approaching the user...A Scent Determinator 240 may be configured to determine the scent. In some exemplary embodiments, the Scent Determinator 240 may obtain event information from Detecting Component 220, characterization information from Facial Recognition Component 230, a combination thereof, or the like. In some exemplary embodiments, the Scent Determinator 240 may utilize a Characterization and Scent Data Base (CSDB) 250 to determine the scent based on the event and characterization information. Additionally or alternatively, the Scent Determinator 240 may instruct a dispenser such as Dispenser 260 to apply the selected scent on the user...” paragraphs 0007/0008/0020/0044/0048/0050).  
Ur is silent with reference to the information includes at least one of information that causes a change in an intensity of the scent or information that causes a change in a position from which the scent is emitted with respect to a position of the hand; and control one of the intensity of the scent or the position of emission of the scent based on the output information.
Choi teaches information includes at least one of information that causes a change in an intensity of the scent or information that causes a change in a position from which the scent is emitted with respect to a position of the hand; and control one of the intensity of the scent or the position of emission of the scent based on the output information (“...In order to achieve the above object, the fragrance spraying device according to the present invention receives fragrance spraying information including at least one of the spraying amount and the spraying time from an external device including at least one of a smartphone, a PC, and a server by wireless communication. A receiving unit capable of receiving the fragrance injection information from the receiving unit, generating and outputting a fragrance injection control signal based on the fragrance injection information, and receiving the fragrance injection control signal from the control unit, It characterized in that it comprises a fragrance injection unit capable of injecting a fragrance based on the fragrance injection control signal...On the other hand, the fragrance injection information is information related to the injection information of the perfume to be described later. That is, the fragrance spraying information may be a signal including information for adjusting at least one of a kind of perfume sprayed from the fragrance spraying unit 130, a spraying amount, a spraying time, a spraying time per hour, and the like...In addition, the fragrance injection information may be combined with the emotion information. That is, in response to each of the emotion types, at least one piece of information, such as the type of perfume, the injection amount, the injection time, the number of injections per hour, and the like sprayed from the fragrance injection unit 130 may be predetermined...”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Ur with the teaching of Choi because the teaching of Choi would improve the system of Ur by providing a scent delivery system for controlling the amount of scents dispensed at a time or period of time.

As to claim 2, Ur teaches the control device according to claim 1, wherein the control unit is further configured to:
identify a hand position based on a result of the recognition of the hand, and output the information to control the output of the scent from the identified hand position (an event/the event may be a gesture by the user/detect movement of hands) (“...One exemplary embodiment of the disclosed subject matter is a method comprising: detecting an event, wherein the event is associated with a user; in response to the event, determining, by a processor, a scent for the event; and applying the scent on the user...Another exemplary embodiment of the disclosed subject matter is a system comprising: a detecting component configured to detect an event associated with a user; a scent determinator configured to determine a scent for the event; and a dispenser configured to apply the scent on the user...In Step 100, an event may be detected. The event may be used to trigger the system to select and apply a specific scent on the user. A detecting component such as 220 of FIG. 2 may be utilized to detect the event. In some exemplary embodiments, the event may be a gesture by the user. Additionally or alternatively, the event may an identification of smell. Additionally or alternatively, the event may be arriving at a predetermined location. Additionally or alternatively, the event may be identifying an approaching person approaching to the user.. In some exemplary embodiments, the event may be a verbal greeting and nonverbal greeting such as for example, a handshake, a hug, a combination thereof, or the like. In some exemplary embodiments, an event may be a part of a non-verbal greeting, such as for example, when the user stretches his or her arm with an intention to shake the hand of an approaching person. Additionally or alternatively, the detecting component may be configured to indicate an event if, for example, the detecting component is recognizing a forthcoming or potential physical contact with a person... In some exemplary embodiments, Sensors 254 may comprise a gesture sensor. The gesture sensor may utilize a proximity sensor, a motion detector, a camera, or the like, in order to detect a gesture. In some exemplary embodiments, the gesture sensor may be utilized to detect movement of hands, head, or other parts of the user's body to indicate an incoming gesture event...A Detecting Component 220 may be configured to detect an event associated with a user. In some exemplary embodiments, the Detecting Component 220 may be operatively coupled with Sensors 254. The events detected by Detecting Component 220 may be based on a gesture, smell recognition, an arrival of the user to a location, a volitional action of the user, a voice command, a handshake, a hug, or the like. In some exemplary embodiments, Detecting Component 220 may detect a gesture event if for example stretching motion an arm forward may be in some exemplary embodiments an indication of a forthcoming handshake event. Additionally or alternatively, Detecting Component 220 may detect, using Facial Recognition Component 230, an event in which a person, such as a friend, a social relationship of the user, or the like, that is near the user or approaching the user...A Scent Determinator 240 may be configured to determine the scent. In some exemplary embodiments, the Scent Determinator 240 may obtain event information from Detecting Component 220, characterization information from Facial Recognition Component 230, a combination thereof, or the like. In some exemplary embodiments, the Scent Determinator 240 may utilize a Characterization and Scent Data Base (CSDB) 250 to determine the scent based on the event and characterization information. Additionally or alternatively, the Scent Determinator 240 may instruct a dispenser such as Dispenser 260 to apply the selected scent on the user...” paragraphs 0007/0008/0020/0044/0048/0050).  

As to claim 4, Ur teaches the control device according to claim 1, wherein the control unit is further configured output the information based on a result of recognition of a motion of the hand (an event/the event may be a gesture by the user/detect movement of hands) (“...One exemplary embodiment of the disclosed subject matter is a method comprising: detecting an event, wherein the event is associated with a user; in response to the event, determining, by a processor, a scent for the event; and applying the scent on the user...Another exemplary embodiment of the disclosed subject matter is a system comprising: a detecting component configured to detect an event associated with a user; a scent determinator configured to determine a scent for the event; and a dispenser configured to apply the scent on the user...In Step 100, an event may be detected. The event may be used to trigger the system to select and apply a specific scent on the user. A detecting component such as 220 of FIG. 2 may be utilized to detect the event. In some exemplary embodiments, the event may be a gesture by the user. Additionally or alternatively, the event may an identification of smell. Additionally or alternatively, the event may be arriving at a predetermined location. Additionally or alternatively, the event may be identifying an approaching person approaching to the user.. In some exemplary embodiments, the event may be a verbal greeting and nonverbal greeting such as for example, a handshake, a hug, a combination thereof, or the like. In some exemplary embodiments, an event may be a part of a non-verbal greeting, such as for example, when the user stretches his or her arm with an intention to shake the hand of an approaching person. Additionally or alternatively, the detecting component may be configured to indicate an event if, for example, the detecting component is recognizing a forthcoming or potential physical contact with a person... In some exemplary embodiments, Sensors 254 may comprise a gesture sensor. The gesture sensor may utilize a proximity sensor, a motion detector, a camera, or the like, in order to detect a gesture. In some exemplary embodiments, the gesture sensor may be utilized to detect movement of hands, head, or other parts of the user's body to indicate an incoming gesture event...A Detecting Component 220 may be configured to detect an event associated with a user. In some exemplary embodiments, the Detecting Component 220 may be operatively coupled with Sensors 254. The events detected by Detecting Component 220 may be based on a gesture, smell recognition, an arrival of the user to a location, a volitional action of the user, a voice command, a handshake, a hug, or the like. In some exemplary embodiments, Detecting Component 220 may detect a gesture event if for example stretching motion an arm forward may be in some exemplary embodiments an indication of a forthcoming handshake event. Additionally or alternatively, Detecting Component 220 may detect, using Facial Recognition Component 230, an event in which a person, such as a friend, a social relationship of the user, or the like, that is near the user or approaching the user...A Scent Determinator 240 may be configured to determine the scent. In some exemplary embodiments, the Scent Determinator 240 may obtain event information from Detecting Component 220, characterization information from Facial Recognition Component 230, a combination thereof, or the like. In some exemplary embodiments, the Scent Determinator 240 may utilize a Characterization and Scent Data Base (CSDB) 250 to determine the scent based on the event and characterization information. Additionally or alternatively, the Scent Determinator 240 may instruct a dispenser such as Dispenser 260 to apply the selected scent on the user...” paragraphs 0007/0008/0020/0044/0048/0050).  

As to claim 5, Ur teaches the control device according to claim 1, wherein the information that controls the output of the scent further includes at least one of information that causes the scent to be emitted (an event/the event may be a gesture by the user/detect movement of hands), information that stops the emission of the scent, or information indicating a time duration for which the emission of the scent lasts (“...One exemplary embodiment of the disclosed subject matter is a method comprising: detecting an event, wherein the event is associated with a user; in response to the event, determining, by a processor, a scent for the event; and applying the scent on the user...Another exemplary embodiment of the disclosed subject matter is a system comprising: a detecting component configured to detect an event associated with a user; a scent determinator configured to determine a scent for the event; and a dispenser configured to apply the scent on the user...In Step 100, an event may be detected. The event may be used to trigger the system to select and apply a specific scent on the user. A detecting component such as 220 of FIG. 2 may be utilized to detect the event. In some exemplary embodiments, the event may be a gesture by the user. Additionally or alternatively, the event may an identification of smell. Additionally or alternatively, the event may be arriving at a predetermined location. Additionally or alternatively, the event may be identifying an approaching person approaching to the user.. In some exemplary embodiments, the event may be a verbal greeting and nonverbal greeting such as for example, a handshake, a hug, a combination thereof, or the like. In some exemplary embodiments, an event may be a part of a non-verbal greeting, such as for example, when the user stretches his or her arm with an intention to shake the hand of an approaching person. Additionally or alternatively, the detecting component may be configured to indicate an event if, for example, the detecting component is recognizing a forthcoming or potential physical contact with a person... In some exemplary embodiments, Sensors 254 may comprise a gesture sensor. The gesture sensor may utilize a proximity sensor, a motion detector, a camera, or the like, in order to detect a gesture. In some exemplary embodiments, the gesture sensor may be utilized to detect movement of hands, head, or other parts of the user's body to indicate an incoming gesture event...A Detecting Component 220 may be configured to detect an event associated with a user. In some exemplary embodiments, the Detecting Component 220 may be operatively coupled with Sensors 254. The events detected by Detecting Component 220 may be based on a gesture, smell recognition, an arrival of the user to a location, a volitional action of the user, a voice command, a handshake, a hug, or the like. In some exemplary embodiments, Detecting Component 220 may detect a gesture event if for example stretching motion an arm forward may be in some exemplary embodiments an indication of a forthcoming handshake event. Additionally or alternatively, Detecting Component 220 may detect, using Facial Recognition Component 230, an event in which a person, such as a friend, a social relationship of the user, or the like, that is near the user or approaching the user...A Scent Determinator 240 may be configured to determine the scent. In some exemplary embodiments, the Scent Determinator 240 may obtain event information from Detecting Component 220, characterization information from Facial Recognition Component 230, a combination thereof, or the like. In some exemplary embodiments, the Scent Determinator 240 may utilize a Characterization and Scent Data Base (CSDB) 250 to determine the scent based on the event and characterization information. Additionally or alternatively, the Scent Determinator 240 may instruct a dispenser such as Dispenser 260 to apply the selected scent on the user...” paragraphs 0007/0008/0020/0044/0048/0050).

As to claim 12, Ur teaches the control device according to claim 1, further comprising the output device configured to (Dispenser 240) output the scent based on the output information (“...In Step 130, dispensing instruction may be communicated to a dispenser, such as 240 of FIG. 2. The instruction may indicate the selected scent of Step 120. In some exemplary embodiments, information may be communicated in addition to the selected scent, such as for example a dispensing duration, an instruction to synthesize the scent, an instruction to apply the scent, a duty cycle of reapplying the scent, or the like. The communicated instruction may be communicated via wired communication, wireless communication, or the like...In Step 140, the scent may be applied by a dispenser. In some exemplary embodiments, the dispenser may apply a fast evaporating scent on the user. In some exemplary embodiments, the dispenser may be configured to perform real time synthesis of the selected scent. In some embodiments, the dispenser may be configured to apply a specific perfume from a plurality of perfume cartridges. Each one of the perfume cartridges may be associated with specific event...In accordance with some exemplary embodiments of the disclosed subject matter, a Dispenser 260 may be used. Dispenser 260 may be a fast release dispenser. Dispenser may be utilized to perform Step 140 of FIG. 1. In some exemplary embodiments, Dispenser 260 may receive instruction to apply a scent from the Scent Determinator 240 trough Communication Component 226. In some exemplary embodiments, the instruction may include the selected scent to be applied. In some exemplary embodiments, Dispenser 260 may comprise a scent synthesizer for o synthesizing the selected scent on demand. In some embodiments, the dispenser may comprise a plurality of perfume cartridges, wherein Dispenser 260 may apply the perfume from the cartridge associated with the event. In some exemplary embodiments, Dispenser 260 may be physically separated from Apparatus 200 and may be worn on the user's body independently from Apparatus 200. In some exemplary embodiments, the Dispenser 260 may be integrated into a wearing item such as for example an augmented reality glasses, a bracelet, a tie, a cufflink, a scarf, a jewelry pin, a necklace, or the like. In some exemplary embodiments, Dispenser 260 may be an integral part Apparatus 200. As an example Apparatus 200 may be implemented together with Dispenser 260 within augmented reality glasses, such as those shown in FIG. 3A...” paragraphs 0035/0036/0053).  

As to claim 13, Ur teaches the control device according to claim 1, wherein the control device comprises a wearable apparatus (Apparatus 200/Augmented Reality Glasses 310) (“...In some exemplary embodiments, an Augmented Reality Glasses 310 may be used. The Augmented Reality Glasses 310 may comprise an apparatus such as Apparatus 200 of FIG. 2, a Dispenser 311, a Camera 312, a combination thereof, or the like. In some exemplary embodiments Dispenser 311 may be dispensing a Scent 317...” paragraph 0056).  

As to claims 14 and 15, see the rejection of claim 1 above.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0098121 A1 to Ur in view of WO 2016/028029 A1 to Choi et al. as applied to claim 2 above, and further in view of U.S. Pub. No. 2019/0167831 A1 to Chan et al.

As to claim 3, Ur as modified by Choi teaches the control device according to claim 2, however it is silent with reference to wherein the information further includes information to control output of the scent by a specific scent output device which is closest to the identified hand position among a plurality of scent output devices that emits scent.  
Chan teaches wherein the information further includes information to control output of the scent by a specific scent output device which is closest to the identified hand position among a plurality of scent output devices that emits scent (“...FIG. 9 is an example diagram 900 of users at varying distances from a broadcast transmitter. Specified location 902 is a location that users are near. Specified location 902 may be advertising or otherwise drawing people toward it. Broadcast transmitter 904, interconnected with specified location 902, transmits scent instructions to users wearing wearable odor releasing devices. The scent instructions are designed to lead users to specified location 902. Broadcast transmitter 604 also transmits information and GPS coordinates to users' mobile devices. Users 906, 908, and 910 are users wearing wearable odor releasing devices on their heads and each user is carrying a mobile phone, which may also be enabled to release scents. User 910 is closest to specified location 902, user 908 is farther away from specified location 902, and user 906 is even farther away from specified location 902. The scent clouds above the user's heads represent the amount of scent that has been released to the user from the user's wearable odor releasing devices. As seen in diagram 900, users 906, 908, and 910 have varying amounts of scent released. As a user is closer to specified location 902, more scent is released, and thus more scent clouds are shown about user 910 versus users 908 and 906. Similarly, user 908 is closer to specified location 902, so more scent clouds appear over user 908 compared to user 906...ome embodiments of the present invention create a moving specified location that can be virtually moved around a geographic location. A group of users may be wearing wearable devices that can release scents. A broadcast transmitter may release scent instructions to all wearable devices within a geo-location. Scent instructions may contain GPS coordinates of the virtual specified location, the scent of the specified location, and the size of the specified location. The specified location is the location where the scent released from wearable devices is strongest and most prevalent. Some embodiments may perform the following process: (i) each wearable device determines the amount of scent to be released based on the distance from the GPS coordinates of the specified location, the specified location's size, and possibly other parameters and (ii) each wearable device determines the amount of scent that is released based upon movement of the user wearing the wearable device and/or any broadcast changes in the location or size of the specified location. The specified location can be made to travel, virtually to any geographic location based on the discretion of instructions sent from a broadcast transmitter. As the specified location is moved away from a user, the scent emitted  from the user's wearable device becomes weaker. If the user follows the specified location and gets closer to the new GPS coordinates of the specified location, the scent emitted from the user's wearable device becomes stronger. The specified location can, therefore, lead users to multiple locations if the user follows the scent emitted from wearable devices receiving broadcasted scent instructions...” paragraphs 0084/0086).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Ur and Choi with the teaching of Chan because the teaching of Chan would improve the system of Ur and Choi by providing a scent delivery system for dispensing scents based on geo-location of the scent clients.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0098121 A1 to Ur in view of WO 2016/028029 A1 to Choi et al. as applied to claim 1 above, and further in view of U.S. Pub. No.  2017/0274279 A1 to Fateh.

As to claim 6, Ur as modified by Choi teaches the control device according to claim 1, however it is silent with reference to wherein the control unit is further configured to output information to execute control to cause a user to perceive a change in surrounding environment along with the information that controls the output of the scent.  
Fateh teaches to wherein the control unit is further configured to output information to execute control to cause a user to perceive a change in surrounding environment along with the information that controls the output of the scent (“...One or more sensors 216 could also be disposed on the outside of the scent delivery system 202 and/or the binocular HMD 200 that monitor various aspects of the user's ambient environment. For example, the sensor(s) may include a camera configured to capture the user's interactions with the local environment, a light sensor configured to track ambient illuminance levels, an audio sensor configured to sense vocal commands, etc. One skilled in the art will recognize that many other types of sensors could be included and, in some instances, may be preferred. The type(s) of sensor(s) 216 could be chosen because the HMD system is adapted for a particular application. For example, an HMD designed for outdoor use may include a temperature sensor and a wind sensor to determine whether additional scent needs to be dispensed to counteract a windy environment...” paragraph 0044).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Ur and Choi with the teaching of Fateh because the teaching of Fateh would improve the system of Ur and Choi by providing a scent delivery system for dispensing scents to counteract a windy environment (Fateh paragraph 0044).

As to claim 7, Ur as modified by Choi teaches the control device according to claim 6, however it is silent with reference to wherein the control to cause the user to perceive the change in the surrounding environment includes at least one of control to reproduce a sound, control to emit wind, or control to change surrounding brightness. 
Fateh teaches wherein the control to cause the user to perceive the change in the surrounding environment includes at least one of control to reproduce a sound, control to emit wind, or control to change surrounding brightness (“...One or more sensors 216 could also be disposed on the outside of the scent delivery system 202 and/or the binocular HMD 200 that monitor various aspects of the user's ambient environment. For example, the sensor(s) may include a camera configured to capture the user's interactions with the local environment, a light sensor configured to track ambient illuminance levels, an audio sensor configured to sense vocal commands, etc. One skilled in the art will recognize that many other types of sensors could be included and, in some instances, may be preferred. The type(s) of sensor(s) 216 could be chosen because the HMD system is adapted for a particular application. For example, an HMD designed for outdoor use may include a temperature sensor and a wind sensor to determine whether additional scent needs to be dispensed to counteract a windy environment...” paragraph 0044).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Ur and Choi with the teaching of Fateh because the teaching of Fateh would improve the system of Ur and Choi by providing a scent delivery system for dispensing scents to counteract a windy environment (Fateh paragraph 0044).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0098121 A1 to Ur in view of WO 2016/028029 A1 to Choi et al. as applied to claim 1, and further in view of J.P.O. No. 2017033226A to Murano.

As to claim 8, Ur as modified by Choi teaches the control device according to claim 1, wherein the control unit is configured to output the information (event information) based on the result of the recognition of the hand (an event/the event may be a gesture by the user/detect movement of hands).
Murano teaches a recognition result with respect to a determined input (The user situation is obtained by quantifying the state of the user’s mood, physical condition and the like based on biological information such as the user’s body temperature and heartbeat, and surrounding environment information such as room temperature and humidity) (“...The first embodiment relates to a scent generating apparatus 1 that generates a scent, and particularly relates to a scent generating apparatus 1 that generates a scent according to a user situation. The user situation is obtained by quantifying the state of the user’s mood, physical condition and the like based on biological information such as the user’s body temperature and heartbeat, and surrounding environment information such as room temperature and humidity. In the present invention, it is possible to create a suitable scent space considering the user situation by judging the user situation and generating an appropriate scent according to the user situation...The sensor 19 is one or a plurality of sensors that measure the user’s biological information and the user’s surrounding environment information. For example, as a sensor for measuring a user’s biological information, a temperature sensor that measures body temperature, a heart rate (pulse) sensor that measures a heart rate (pulse), a sweat sensor that measures the amount of sweat, an acceleration sensor that measures body movement, and the like. Can be adopted. In addition, a blood flow sensor, a blood glucose level sensor, an electrocardiogram sensor, a respiration sensor, or the like may be employed. In addition, as a sensor that measures the user’s surrounding environment information a temperature sensor, a humidity sensor, an image sensor that captures a surrounding image, a microphone that captures surrounding sounds, and the like can be employed...” paragraphs 0021/0030).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Ur and Choi with the teaching of Murano because the teaching of Murano would improve the system of Ur and Choi by providing a scent delivery system for dispensing based on biological/temperature information.

As to claim 9, Ur as modified by Choi teaches the control device according to claim 8, however it is silent with reference to wherein the determined input includes input that is detectable by at least one of a sound sensor, a temperature sensor, or a biological sensor.  
Murano teaches wherein the determined input includes input that is detectable by at least one of a sound sensor, a temperature sensor, or a biological sensor (The user situation is obtained by quantifying the state of the user’s mood, physical condition and the like based on biological information such as the user’s body temperature and heartbeat, and surrounding environment information such as room temperature and humidity) (“...The first embodiment relates to a scent generating apparatus 1 that generates a scent, and particularly relates to a scent generating apparatus 1 that generates a scent according to a user situation. The user situation is obtained by quantifying the state of the user’s mood, physical condition and the like based on biological information such as the user’s body temperature and heartbeat, and surrounding environment information such as room temperature and humidity. In the present invention, it is possible to create a suitable scent space considering the user situation by judging the user situation and generating an appropriate scent according to the user situation...The sensor 19 is one or a plurality of sensors that measure the user’s biological information and the user’s surrounding environment information. For example, as a sensor for measuring a user’s biological information, a temperature sensor that measures body temperature, a heart rate (pulse) sensor that measures a heart rate (pulse), a sweat sensor that measures the amount of sweat, an acceleration sensor that measures body movement, and the like. Can be adopted. In addition, a blood flow sensor, a blood glucose level sensor, an electrocardiogram sensor, a respiration sensor, or the like may be employed. In addition, as a sensor that measures the user’s surrounding environment information a temperature sensor, a humidity sensor, an image sensor that captures a surrounding image, a microphone that captures surrounding sounds, and the like can be employed...” paragraphs 0021/0030).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Ur  and Choi with the teaching of Murano because the teaching of Murano would improve the system of Ur and Choi by providing a scent delivery system for dispensing based on biological/temperature information.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0098121 A1 to Ur in view of WO 2016/028029 A1 to Choi et al. as applied to claim 1 above, and further in view of U.S. Pub. No. 2013/0069880 A1 to Stark.

As to claim 10, Ur as modified by Choi teaches the control device according to claim 1, however it is silent with reference to wherein the control unit is further configured to recognize the hand based on an image corresponding to a viewpoint of a user.  
Stark teaches wherein the control unit is further configured to recognize the hand based on an image corresponding to a viewpoint of a user (User movement sensor 118 detects when user 130 has moved her hand over a virtual button) (“....Product display system 100 may also use user movement sensor 118 to enable user 130 to virtually interact with the displayed images. For example, virtual "buttons" associated with any of numerous possible actions, such as rotating or otherwise manipulating a displayed product, may be displayed on display surface 110. Alternatively, the user may interact with projected images of items. User movement sensor 118 detects when user 130 has moved her hand over a virtual button (indicating that user 130 has "activated" the virtual button) and, in response, product display system 100 may invoke images, sounds, and/or scents to virtually animate the action corresponding with the selected virtual button, thereby providing an experience akin to interacting with the actual physical product...” paragraph 0028).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Ur and Choi with the teaching of Stark because the teaching of Stark would improve the system of Ur and Choi by providing a scent delivery system for dispensing based on virtual activity.

As to claim 11, Ur as modified by Choi teaches the control device according to claim 10, however it is silent with reference to wherein the image includes one of an actual image or a virtual image.  
Stark teaches wherein the image includes one of an actual image or a virtual image (User movement sensor 118 detects when user 130 has moved her hand over a virtual button) (“....Product display system 100 may also use user movement sensor 118 to enable user 130 to virtually interact with the displayed images. For example, virtual "buttons" associated with any of numerous possible actions, such as rotating or otherwise manipulating a displayed product, may be displayed on display surface 110. Alternatively, the user may interact with projected images of items. User movement sensor 118 detects when user 130 has moved her hand over a virtual button (indicating that user 130 has "activated" the virtual button) and, in response, product display system 100 may invoke images, sounds, and/or scents to virtually animate the action corresponding with the selected virtual button, thereby providing an experience akin to interacting with the actual physical product...” paragraph 0028).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Ur and Choi with the teaching of Stark because the teaching of Stark would improve the system of Ur and Choi by providing a scent delivery system based on virtual activity.

Claims 16-18 rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0098121 A1 to Ur in view of WO 2016/028029 A1 to Choi et al. as applied to claim 1 above, and further in view of C.N. No. 2613178 Y to Cai.

As to claim 16, Ur as modified by Choi teaches the control device according to claim 1, however it is silent with reference to the scent output device, wherein the scent output device is in a shape of a cylinder, and the scent output device includes a plurality of holes for the emission of the scent.  
Cai teaches the scent output device, wherein the scent output device (Main Body 10) is in a shape of a cylinder (“...Nowadays common perfume device is convenient for carrying cylinder, and pre-stored perfume liquid inside the cylindrical container. Such perfume container to a bottle closure or pressing nozzle exposed after the bottle cover is opened, and can produce fragrance to be of any parts of human body or location to be sprayed... accompanying drawings label: 10 ---- 11 ---- 12, locating seat 13, 14 in hole 15. 16, the head part 17 -- protruding column 20 -- the cap 30 -- connector 31 -- central flange 32 -- upper extending part 33 -- the lower extending part 34, 35 -- the through hole 36 -- top surface 40, 50 to bottle 41. 51, cover 42, 52 press spray head specifically implementation manner: Referring to FIG. 1, the utility model is provided with a fit into main body of the perfume tube number 10; the top end of the body 10 has a cap cover matched with it is 20. According to one embodiment, the main body 10 and the cap cover 20 opposite to the hollow shape of the inner containing space for putting multiple bottle and associated components, and a middle joint 30 is connected...” ), and the scent output device includes a plurality of holes (Top Nozzles 42/52) for the emission of the scent (“...the novel content of this utility model aims to provide a multi-pipe type perfume spray device, perfume main body and the cap cover of the inner containing space set in the bottle, and a middle joint of the upper and lower ends are respectively connecting main body and cap cover, the perfume container cap is opened, simultaneously exposing two or more pressing perfume nozzle. so as to fit different requirement selected spraying perfume of more than two different fragrances in the same perfume container...The utility model therefore are shown in FIG. 5, the cap 20 is composed of a main body 10 is opened, the bottle 40, 50 press the top nozzle 42, 52 is exposed, the user visual environment condition and need choose press wherein a perfume...”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Ur and Choi with the teaching of Cai because the teaching of Cai would improve the system of Ur and Choi by providing a double nozzle that allows for maximum emission of perfume.

As to claim 17, Ur as modified by Choi teaches the control device according to claim 16, however it is silent with reference to wherein the control unit is further configured to: control at least one hole of the plurality of holes to open or close, wherein the at least one hole is in a specific direction with respect to a position of a user; and control the position of the emission of the scent based on the controlled at least one hole.  
Cai teaches wherein the control unit is further configured to: control at least one hole of the plurality of holes to open or close, wherein the at least one hole is in a specific direction with respect to a position of a user (cover 42, 52 press spray head); and control the position of the emission of the scent based on the controlled at least one hole (“...the novel content of this utility model aims to provide a multi-pipe type perfume spray device, perfume main body and the cap cover of the inner containing space set in the bottle, and a middle joint of the upper and lower ends are respectively connecting main body and cap cover, the perfume container cap is opened, simultaneously exposing two or more pressing perfume nozzle. so as to fit different requirement selected spraying perfume of more than two different fragrances in the same perfume container...accompanying drawings label: 10 ---- 11 ---- 12, locating seat 13, 14 in hole 15. 16, the head part 17 -- protruding column 20 -- the cap 30 -- connector 31 -- central flange 32 -- upper extending part 33 -- the lower extending part 34, 35 -- the through hole 36 -- top surface 40, 50 to bottle 41. 51, cover 42, 52 press spray head specifically implementation manner: Referring to FIG. 1, the utility model is provided with a fit into main body of the perfume tube number 10; the top end of the body 10 has a cap cover matched with it is 20. According to one embodiment, the main body 10 and the cap cover 20 opposite to the hollow shape of the inner containing space for putting multiple bottle and associated components, and a middle joint 30 is connected...The utility model therefore are shown in FIG. 5, the cap 20 is composed of a main body 10 is opened, the bottle 40, 50 press the top nozzle 42, 52 is exposed, the user visual environment condition and need choose press wherein a perfume...”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Ur and Choi with the teaching of Cai because the teaching of Cai would improve the system of Ur and Choi by providing a double nozzle that allows for maximum emission of perfume.

As to claim 18, Ur as modified by Cai teaches the control device according to claim 16, however it is silent with reference to wherein the control unit is further configured to: control a degree of opening or closing of at least one hole; and control the intensity of the emission of the scent based on the degree of the opening or closing.
Choi teaches wherein the control unit is further configured to: control a degree of opening or closing of at least one hole; and control the intensity of the emission of the scent based on the degree of the opening or closing (“...In order to achieve the above object, the fragrance spraying device according to the present invention receives fragrance spraying information including at least one of the spraying amount and the spraying time from an external device including at least one of a smartphone, a PC, and a server by wireless communication. A receiving unit capable of receiving the fragrance injection information from the receiving unit, generating and outputting a fragrance injection control signal based on the fragrance injection information, and receiving the fragrance injection control signal from the control unit, It characterized in that it comprises a fragrance injection unit capable of injecting a fragrance based on the fragrance injection control signal...On the other hand, the fragrance injection information is information related to the injection information of the perfume to be described later. That is, the fragrance spraying information may be a signal including information for adjusting at least one of a kind of perfume sprayed from the fragrance spraying unit 130, a spraying amount, a spraying time, a spraying time per hour, and the like...In addition, the fragrance injection information may be combined with the emotion information. That is, in response to each of the emotion types, at least one piece of information, such as the type of perfume, the injection amount, the injection time, the number of injections per hour, and the like sprayed from the fragrance injection unit 130 may be predetermined...”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Ur and Cai with the teaching of Choi because the teaching of Choi would improve the system of Ur and Cai by providing a scent delivery system for controlling the amount of scents dispensed at a time or period of time.

Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the new ground of rejection relies on additional references not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES E ANYA whose telephone number is (571)272-3757. The examiner can normally be reached Mon-Fir. 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES E ANYA/Primary Examiner, Art Unit 2194